Opinion
LUCAS, C. J.
David Press, formerly a judge of the Justice Court for the Crest Forest Judicial District of San Bernardino County, seeks an order rejecting or modifying a recommendation of the Commission on Judicial Performance that this court impose public censure. (Cal. Const., art. VI, §18, subd. (c).) It appears, however, that Mr. Press no longer holds a judicial office, and that review of the recommendation by this court is not warranted.
The petition is therefore denied; the recommendation of the Commission is rejected; and the Commission is directed to dismiss the proceeding as moot.